OVERTON, Justice.
We have for review Hood v. Florida Department of Law Enforcement, 585 So.2d 957 (Fla. 5th DCA 1991), in which the district court held that the Criminal Justice Standards and Training Commission could not increase the penalty for a correctional officer’s misconduct from that recommended by a hearing officer.1 In Criminal Justice Standards & Training Commission v. Bradley, 596 So.2d 661, 663 (Fla.1992), we stated that
it is a primary function of professional disciplinary boards to determine the appropriate punishment for the misconduct of the professionals it regulates. As long as the statute under which a professional agency operates provides guidelines for imposing penalties, the agency complies with section 120.57(l)(b)10, and the increased penalty falls within the guidelines established by its statute, a professional board or agency has the discretion to increase the recommended penalty.
Accordingly, we quash the decision of the district court and remand for further proceedings consistent with Bradley.
It is so ordered.
BARKETT, C.J., and McDONALD, SHAW, GRIMES, KOGAN and HARDING, JJ., concur.

. We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.